         Case 6:20-cv-00582-ADA Document 9 Filed 07/10/20 Page 1 of 3
          Case 6:20-cv-00582-ADA Document 7 Filed 06/30/20 Page L of 2
AO 440 (Rev.06/12) Summons in   a   Civil Action



                                UNITED STATES DISTRICT COURT
                                             WESTERN DISTRICT OF TEXAS

WSOU INVESTMENTS LLC,
PIaintiff

         V.                                                         Civil Action No. 6:20-CV-00582-ADA

GOOGLE LLC,
Defendant



                                                   SUMMONS IN A CIVIL ACTION

      Google LLC
      c/o Corporation Service Company
      211 E. Zth Street, Suite S20
      Austin, TX 78701*3218

   A lawsuit has been filed against you.

    Within 21 davs after service of this summons on you (not counting the day you received it) -- or 60 days
if vou iie tt e UriiteA Stutur or a United States Aqendy, oi an office oi employde of the United States described
in"Fed. R. Civ. P. 12 (a)(2) or (3) -- you must sirve irn the plaintiff an answer to the attached complaint or a
motion under Rule l2 tii tire Ficieral ilules of Civil Proceduie. The answer or motion must be served on the
plaintiff or plaintiff s attorney, whose name and address are:



                                      James L. Etheridge
                                      Etheridse Law Group, PLLC
                                      2600 E.Southlake Blvd., Suite 120*324
                                      Southlake, TX 76092

    If you fail to respond, judgment by default will           be entered against you for the relief demanded in the
compiaint. You also musi file your answer or motion with the court.




   JEANNETTE J. CLACK
  CLERK OF COURT
   s/AKEITA MICHAEL
  DEPUTY CLERK
                                                                               ISSUED ON 2020-06-30 16:00:03
          Case 6:20-cv-00582-ADA Document 9 Filed 07/10/20 Page 2 of 3
           Case 6:20-cv-00582-ADA Document                          7
                                            Filed 06/30/20 Page 2 ot 2

AO 440 Rev.06/12) Summons in   a   Clvll Action (Paee 2)

Civil Action No. 6:20-CV-00582-ADA

                                               PROOF OF SERVICE
               (This section should not be tiled with the court unless required by Fed. R. Civ. P. a(0)

        This summons for (name of individual and title, if any).
was received by me on(date).

  t      I personally served the summons on
                                                                                  (date)


  [j     I left the summons at the individual's resident or usual place of         abo   de witb(name).
                                                             a person of suitable age and discretion who resides there,
         on   (date).                                      and mailed a copy to the individual's last known address; or


  ffi    I served the summons on(name of individual).                                                              who is
         designated by law to accept service ofprocess on behalfof(name oforganization)
                                                                                   on(date)                         :or

  t:     I returned the summons unexecuted because

  t;     Other    (specirr,                    .,* qg€     N1


My fees are $                             for travel and   $                for services, for a total of   $---'
I declare under penalty that this information is true.

Date:
                                                                                           Server's signature




                                                                                         Prlnted name and title




                                                                                           Server's Address


Additional information regarding attempted sevice, etc:
         Case 6:20-cv-00582-ADA Document 9 Filed 07/10/20 Page 3 of 3




                                    UNITED STATES DISTRICT COURT
                                         Western District of Texas

Case Number: 6:2trCV-582

Plaintiff:
WSOU INVESTMENTS, LLG d/bla BRAZOS UCENSING AND
DEVELOPMENT,
vs.
Defendant:
GOOGLE LLC

Received these papers on the 7th day of July, 2020 at7:30 am to be served on GOOGLE LLC care of its
Registered egent, CORPORAION SERVICE COMPANY,zlt E. 7th Street, Suite 620, Austin, Travis County'
TX 78701.

l, Thomas Kroll, being duly swom, depose and say that on the 7th day of July, 2020 at 10:00 am, l:

hand delivered to GOOGLE LLC a hue copy of this Summons in a CivilActon togetherwith Qri_einal Gomplaint
for Patent Infringement and Jury Trial Deinanded, by delivering to itS Registered Agent, CORPORAflON
SERVfCE COMPANY, by and thr6ugh lts designated agient, SAMANTHA GUERRA, atthe address of:211 E-7th
Street, Suite 820, Austln, Travls Gounty, TX 78701, having first endorsed upon such copy of such process the
date of delivery.



I certify that I am approved by the Judicial Branch Certification Commission, Misc. Docket No. 0S9122 under rule
103, 5"01, and 5012 of the fnCp to deliver citations and other notices from any District, County and Justice Courts
in and foi the Strate of Texas. I am competent to make this oath; I am not less than 1 8 years gl age, I am not a party
to the above.referenced cause, I have irot been convicted of a fetony or a crime of moral turpitude, and I am not
interested in the outcome of the above-referenced cause.




Subscrlbed and $wom to before me on the 7th day of
July, 2020 by the affantwho is personally known to me.
                                                                          PSC - 3012, Exp.813112021


                                                                          Our Job Serlal Numben THP-2020003541
                                                                          Ret 188-0438

                                CopytlgnO f992-2020 Datsbasa S€Nicos. hc. - Ptoc83 S€fl€t'9 Toolbo(v8.1k




                                                                                                ill il ll ll llllllllllllllll I ll I lllll   lll
